Title: To George Washington from Henry Knox, 10 March 1791
From: Knox, Henry
To: Washington, George



Sir
War-department, March 10th 1791.

I have the honor to submit, to your consideration, dispatches received from Governor Blount. It will be perceived, that his

  idea of a boundary is materially different from the one suggested in his instructions; a draft of which is herewith submitted.
Without deciding positively at this time upon the justness of his suggestions, as it respects the boundary, or the force of his reasons, to disregard the treaty of Hopewell, and form an entire new treaty—I am inclined to believe, that such an attempt, at this moment, combined with the attempts of the Georgia companies, would have pernicious effects.
The people of Georgia, would be apt to complain, that the general government were impairing the rights of that State, and extending their own.
The Cherokees would complain, and with justice, that all the assurances given by the new government to their mission, under Nantawaky, who returned with General Lincoln, and the other Commissioners to Georgia, were deceptions, and calculated to ensnare them.
The Creeks would complain, that we had deceived them, as it respects the Cherokees: For, Mr McGillivray was consulted upon the greater part of the boundary proposed in Governor Blounts instructions, and promised to use his influence, with the Little Turkey, and other principal chiefs of the Cherokees, to have it effected.
The Chickasaws and Choctaws would be apt to think, by such a grasp as is proposed by Governor Blount, that the Georgia companies had been acting, by the direction of the general government.
For it is to be observed, that part of the lands mentioned by Governor Blount are claimed, by the Chickasaws and perhaps the Creeks, as common hunting grounds.
After Sir, you shall have read the communications of Governor Blount, I shall wait upon you, to make any explanations that may be necessary; and as Mr Hawkins is about going out of town, and is well acquainted with this important subject, I submit the propriety of your consulting him on the subject.
The Governor’s estimates, for the treaty, appear reasonable, and ought, in my opinion, to be furnished in the manner pointed out; and in addition, it might be proper to add some silver ornaments with the arms of the United States thereon, to the value of five hundred dollars, for the principal chiefs of the Cherokees, Chickasaws, and Choctaws.

The Governor appears to have mistaken the intention of the annual stipulation of a thousand dollars—The effects expected from that sum, are a regular renewal of their expectations, their dependencies, and as far as may be expected, their gratitude. I have the honor to be Sir, with the greatest respect, Your very humble Servt

H. Knox
Secy of War

